Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Medical Editors: New Breast Cancer Clinical Data Accepted for Presentation at San Antonio Breast Cancer Symposium TORONTO, Aug. 23 /CNW/ - Predictive medicine company PreMD Inc. (TSX: PMD; Amex: PME) today announced that an abstract entitled, 'Galactose oxidase Schiff's reactivity is higher in nipple aspirate fluid from cancerous breasts than from healthy patients' has been accepted for presentation at the 30th Annual San Antonio Breast Cancer Symposium (SABCS). The SABCS is a leading international symposium for physicians and healthcare researchers involved in breast cancer research. "We are extremely pleased and honored that this abstract has been accepted for presentation at this influential symposium," said Brent Norton, president and chief executive officer of PreMD Inc. "This study provides valuable clinical insight as to how women with unilateral breast cancer may benefit from testing with galactose oxidase Schiff's (GOS) reactivity. This presentation further strengthens our clinical data and our entire cancer franchise, which we are progressively developing." GOS reactivity is significantly different between nipple aspirate fluid (NAF) taken from cancerous versus non-cancerous breasts of women with unilateral breast cancer. This study extends these findings and evaluates GOS reactivity in healthy control patients. The lead author on the study is Dr. Anees B. Chagpar from the University of Louisville. The San Antonio Breast Cancer Symposium takes place on December 13-16, 2007, in San Antonio, Texas. About PreMD Inc. PreMD Inc. is a leader in predictive medicine, dedicated to developing rapid, non-invasive tests for the early detection of life-threatening diseases. PreMD's cardiovascular products are branded as PREVU(x) Skin Cholesterol Test, to be marketed and distributed by AstraZeneca. The company's cancer tests include ColorectAlert(TM), LungAlert(TM) and a breast cancer test. PreMD's head office is located in Toronto, Ontario and its research and product development facility is at McMaster University in Hamilton, Ontario.
